PER CURIAM:
Appellant, Juan Colon, appeals from the judgment of sentence imposed following his conviction of voluntary manslaughter by a jury in Lancaster County. We reverse.
At trial the court refused a request to charge the jury on the elements of involuntary manslaughter although, under the evidence, such a verdict would be warranted. This was error. Commonwealth v. Ford, 474 Pa. 480, 378 A.2d 1215 *543(1977). The Commonwealth complains that the requested point for charge, when read in its entirety, was incorrect and hence the court properly disregarded it. While the submitted point for charge included legally incorrect surplus-age, the request was sufficient to put the court on notice of the need to charge on involuntary manslaughter. Cf. Commonwealth v. Mitchell, 460 Pa. 665, 334 A.2d 285 (1975).
Judgment reversed and new trial granted.